DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

The Amendment filed by Applicant on 01/11/2021 is entered.

Claims 8-20 are canceled.

New claims 21-26 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 01/11/2021 have been fully considered and they are found persuasive.

The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Carney et al., US 2015/0166832 A1 (hereinafter “Carney”) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al., US 2015/0166832 A1 (hereinafter “Carney”). Carney teaches a process for producing a composite film comprising the steps of mixing copper phthalocyanine with a polymer (polyimide), carbon black pigment and a liquid to form a slurry into a wet film and removing liquid from wet film producing a phthalocyanine compound dispersed in said polymer. See Carney, [0004] – [0009]; [0052]; [0251] – [0252]; Table 1. The claims are examined in the broadest light possible. The claims teach that converting said precursor is optional by stating “mixing a phthalocyanine compound with a polymer or its precursor.” Although Carney does not disclose all the characteristics and properties of the polymer composite film (e.g., tensile modulus or dielectric strength), based on the substantially identical process using substantially identical compounds and process steps, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the processes disclosed by Carney. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Allowable Subject Matter/Reasons for Allowance
Claims 1-7, 24 and 26 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Carney. The current invention requires a precursor. 

As of the date of this non-final rejection, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Carney to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh